UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Company T File by a party other than the Company o Check the appropriate box: £ Preliminary proxy statement £ Confidential, for use of the Commission only (as permitted by Rule 14a-6(e)(2)) T Definitive proxy statement £ Definitive additional materials £ Soliciting material pursuant to §240.14a-12 Perma-Fix Environmental Services, Inc (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Company) Payment of Filing Fee (check the appropriate box): T No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the file fee is calculated and state how it was determined): 4. Proposed aggregate offering price: 5. Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by the Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: PERMA-FIX ENVIRONMENTAL SERVICES, INC. 8302 Dunwoody Place, Suite 250 Atlanta, Georgia 30350 NOTICE OF ANNUAL MEETING To Be Held August 24, 2011 To the Stockholders of Perma-Fix Environmental Services, Inc.: Notice is hereby given that the 2011 Annual Meeting of Stockholders (the “Meeting”) of Perma-Fix Environmental Services, Inc. (the “Company”) will be held at the Hilton Atlanta Airport, 1031 Virginia Avenue, Atlanta, Georgia 30354, on Wednesday, August 24, 2011, at 11:00 a.m. (EDST), for the following purposes: 1. To elect seven directors to serve until the next Annual Meeting of Stockholders or until their respective successors are duly elected and qualified (Proposal 1); 2. To ratify the appointment of BDO USA, LLP as the independent registered public accounting firm of the Company for the 2011 fiscal year (Proposal 2); 3. To approve, by non-binding vote, the 2010 compensation of our named executive officers (Proposal 3); 4. To recommend, by non-binding vote, the frequency of future advisory votes on the executive compensation (Proposal 4); and 5. To transact such other business as may properly come before the meeting and at any adjournments thereof. Only stockholders of record at the close of business on July 8, 2011, will be entitled to notice of, and to vote at, the Meeting or at any postponement or adjournment thereof. This Notice of Annual Meeting of Stockholders, our annual report for 2010, this 2011 Proxy Statement, and the accompanying Proxy Card are being first mailed to stockholders on July 20, 2011. The Company’s Annual Report for 2010 is enclosed for your reference. By the order of the Board of Directors /s/Ben Naccarato Ben Naccarato Secretary Atlanta, Georgia July 20, 2011 It is important that your shares be represented at the Meeting. Please complete, date, sign and return the accompanying Proxy or vote on the internet at www.cstproxyvote.com, whether or not you plan to attend the Meeting in person. The enclosed return envelope requires no additional postage if mailed in the United States. If you decide to attend the Meeting, you may, if so desired, revoke the Proxy and vote in person. PERMA-FIX ENVIRONMENTAL SERVICES, INC. 8302 Dunwoody Place, Suite 250 Atlanta, Georgia 30350 PROXY STATEMENT FOR THE 2 Why am I receiving this Proxy Statement? This Proxy Statement is furnished to the holders of the common stock, par value $.001 (the “Common Stock”), of Perma-Fix Environmental Services, Inc. (the “Company”, “we”, “our”, or “us”) in connection with the solicitation on behalf of the Board of Directors of the Company (the “Board of Directors” or the “Board”) of proxies to be used in voting at the 2011 Annual Meeting of Stockholders to be held at the Hilton Atlanta Airport, 1031 Virginia Avenue, Atlanta, Georgia, 30354, on Wednesday, August 24, 2011, at 11:00 a.m. (EDST), and any adjournments thereof (the “Meeting”). Who is entitled to vote at the Meeting? Only the holders of Common Stock of record at the close of business on July 8, 2011 (the “Record Date”), will have the right to receive notice of, and be entitled to vote at, the Meeting.At the close of business on the Record Date, 55,173,586 shares of Common Stock (which excludes 38,210 treasury shares) were outstanding.Each stockholder of record, as of the Record Date, is entitled to one vote for each share of Common Stock that the stockholder owned as of the Record Date on each matter to be voted upon at the Meeting. What vote is required to approve the matters being considered? · Directors are elected by a plurality of the shares present in person or represented by proxy and entitled to vote at the Meeting. · The ratification of the appointment of the independent registered public accounting firm requires the affirmative vote of a majority of the votes cast at the Meeting.Abstentions will not be counted either for or against this proposal. · The approval of the 2010 compensation of our named executive officers requires the affirmative vote of a majority of the votes cast at the Meeting.While the Board of Directors intends to carefully consider the shareholder vote resulting from this proposal, the final vote will not be binding, and is advisory in nature.Abstentions will not be counted either for or against this proposal. · The recommendation on the frequency of future advisory votes on executive compensation enables the stockholders to express their preference for one of three choices for future advisory votes on executive compensation—every year, every other year, or every three years.The Company will consider stockholders to have expressed a non-binding preference for the frequency option (one, two, or three years) that receives the most favorable votes.While the Board of Directors intends to carefully consider the stockholder vote resulting from this proposal, the final vote will not be binding, and is advisory in nature.Abstentions have the same effect as not expressing a preference. How do I vote? If you are a stockholder whose shares are registered in your name, you may vote your shares in person at the meeting or by one of the two following methods: · Vote by Internet, by going to the web address www.cstproxyvote.com and following the instructions for Internet voting. · Vote by Proxy Card, by completing, signing, dating and mailing the enclosed proxy card in the envelope provided.If you vote by Internet, please do not mail your proxy card. If your shares are held in “street name” (through a broker, bank or other nominee), you may receive a separate voting instruction form with this Proxy Statement, or you may need to contact your broker, bank or other nominee to determine whether you will be able to vote electronically using the Internet. 1 Whether or not you plan to attend the 2011 Annual Meeting of Stockholders, please submit your vote either by internet or by written proxy card. Can I change my mind after I vote? Yes, you may change your mind at any time before the polls close at the Meeting.You can change your vote by: · executing and submitting a revised proxy; · providing a written revocation to the Secretary of the Company; or · voting in person at the Meeting. What constitutes a quorum? A majority of all of the outstanding shares of Common Stock entitled to notice of, and to vote at, the Meeting, represented in person or by proxy, will con­stitute a quorum for the holding of the Meeting.The failure of a quorum to be represented at the Meeting will necessitate adjournment and will subject the Company to additional expense.If your proxy indicates an abstention from voting on a proposal, the shares represented will be counted as present for the purpose of determining a quorum. Will my shares be voted if I do not provide my proxy? No. If your shares are registered in your name, they will not be voted, unless you submit your proxy or vote in person at the Meeting. If you hold your shares directly in your own name, you must vote, either by completing, signing and delivering a proxy, voting by the internet, or attending the Meeting and voting at the Meeting. If your stock is held in your brokerage account, you can instruct your broker how your shares should be voted.If you fail to give your broker instructions, in some cases but not others the broker may submit a “broker non-vote.” If you are a beneficial owner whose shares are held of record by a broker, you must instruct your broker how to vote your shares. If you do not provide voting instructions, your shares will not be voted on any matter on which the broker does not have discretionary authority to vote (‘non-discretionary” matter).The election of directors, the advisory vote to approve compensation of our named executive officers, and the advisory vote on the frequency of future advisory votes on the compensation of the named executive officers are non-discretionary matters.Without your voting instruction on such advisory matters, a “broker non-vote” will occur.In these cases, the broker can register your shares as being present at the Meeting for purposes of determining the presence of a quorum, but will not be able to vote on these three matters for which specific authorization is required. Your broker is permitted to vote on your behalf on the matter of the ratification of BDO USA, LLP as the Company’s independent registered public accounting firm for the 2011 fiscal year.This matter is considered a “discretionary” matter; as such, your broker may elect to vote on your behalf even if you do not provide instruction to your broker on how to vote on this matter. Because a “broker non-vote” is not considered to be eligible to vote, it is not counted in determining whether a proposal has been approved.It is particularly important that you, the beneficial owner, instruct your broker how you wish to vote your shares on all of the matters. Who will count the votes? All votes will be tabulated by the inspector of election appointed for the Meeting, who will separately tabulate affirmative and negative votes and abstentions. Where can I find the voting results of the Meeting? We will announce the voting results at the Meeting and publish final results in a Form 8-K to be filed with the Securities and Exchange Commission (“SEC”) within four business days of the Meeting. Who is paying the cost of this solicitation? The Company will pay the cost of preparing, printing, assembling, and mailing this Proxy Statement and the Proxy Card.In addition to solicitation by use of the mail, certain of the Company’s officers and employees may, without receiving additional compensation therefore, solicit the return of proxies by telephone, telegram or personal interview.We also have retained The Proxy Advisory Group, LLC to assist us in the solicitation of votes described above.We will pay The Proxy Advisory Group, LLC a base fee of $11,500, plus customary costs and expenses for this service.The Company will reimburse brokerage houses and custodians, nominees, and fiduciaries for their reasonable out-of-pocket expenses in forwarding soliciting materials to their principals, the beneficial owners of Common Stock. 2 Is the stockholder list available for review? A list of stockholders entitled to vote at the Meeting will be open to the examination of any stockholder for any purpose germane to the Meeting during ordinary business hours commencing 10 days before the Meeting. Prior to the Meeting, the list will be maintained at our principal executive offices located at 8302 Dunwoody Place, Suite 250, Atlanta, Georgia. PROPOSAL 1 - ELECTION OF DIRECTORS The Company’s Certificate of Incorporation, as amended, provides that each member of the Board of Directors shall hold office until the next annual meeting of stockholders and their successors have been elected and qualified or until their earlier resignation or removal. Suc­cessors to those directors whose terms have expired are required to be elected by stockholder vote. The existing Board of Directors fills vacancies for an unexpired term and any newly created directorships created by the Board of Directors’ action. The Company’s Bylaws provide that the number of the Company’s directors shall be at least three, and that the number of directors may be increased or decreased by action of the stockholders or the Board.The Board of Directors currently has determined that the number of directors shall be seven. The seven directors named below have been recommended by the Corporate Governance and Nominating Committee (“Nominating Committee”) to the Board of Directors for election at the Meeting to serve until the next annual meeting of the stockholders and until their respective successors are elected and qualified.All nominees are incumbent directors, except for Mr. Robert Ferguson, who had previously served as a member of the Board. Retiring Director Mr. Jon Colin, age 54, first became a director in December 1996.Mr. Colin is not standing for re-election, and his term expires upon the election and qualification of his successor at the Meeting. Nominees for Directors The following biographical information includes a discussion of the specific experience, qualifications, attributes or skills that led to the conclusion by our Corporate Governance and Nominating Committee that each of the nominees is qualified to serve as one of our Directors: Dr. Louis F. Centofanti Age:67 Dr. Centofanti has served as Board Chairman since joining the Company in February 1991. Dr. Centofanti also served as Company President and Chief Executive Officer (February 1991 to September 1995) and again in March 1996 was elected Company President and Chief Executive Officer.From 1985 until joining the Company, Dr. Centofanti served as Senior Vice President of USPCI, Inc., a large hazardous waste management company, where he was responsible for managing the treatment, reclamation and technical groups within USPCI.In 1981 he founded PPM, Inc. (later sold to USPCI), a hazardous waste management company specializing in treating PCB contaminated oils.From 1978 to 1981, Dr. Centofanti served as Regional Administrator of the U.S. Department of Energy for the southeastern region of the United States.Dr. Centofanti has a Ph.D. and a M.S. in Chemistry from the University of Michigan, and a B.S. in Chemistry from Youngstown State University. As founder of Perma-Fix, PPM, Inc., and senior executive leader at USPCI, Dr. Centofanti combines extensive business experience in the waste management industry with a drive for innovative technology which is critical for a waste management company.In addition, his prior service in the government sector provides a unique perspective necessary for the continued growth of the Company, particularly within the Company’s Nuclear Segment business.Dr. Centofanti’s comprehensive knowledge of the Company and the industry in which we operate, coupled with his drive for innovation and excellence, enhance his ability to optimize our role in our competitive, evolving markets. 3 Robert L. Ferguson Age: 78 Mr. Ferguson previously served as a member of the Board from August 2007 to February 2010.Mr. Ferguson was initially nominated to serve as a director in connection with the June 2007 acquisition by the Company of Nuvotec (n/k/a Perma-Fix Northwest, Inc. (“PFNW”)) and its subsidiary, Pacific EcoSolutions, Inc. ((“PEcoS”) (n/k/a Perma-Fix Northwest Richland, Inc. (“PFNWR”)) (See “Board Independence” and “Certain Relationships and Related Transactions– Mr. Robert L. Ferguson”).Mr. Fergusonserved asPresident of Columbia Nuclear, LLC, from 2008 to 2009.He has served as a directorof Vivid Learning System, a publicly traded company specializing in online safety training, compliance training programs and learning solutions, since 1995. Mr. Ferguson also has served as a director for Plasma Biofuel, Inc., a privately held corporation, since 2008.Mr. Ferguson served as Chief Executive Officer and Chairman of theBoard of Directors of Nuvotec and PEcoS from December 1998 until its acquisition by us. Mr. Ferguson has over 45 years of management and technical experience in the government and private sectors. He served as Chairman of the Board of Technical Resources International, Inc. from 1995 to 1998, Chairman of the Board for UNC Nuclear Industries, Inc. from 1983 to 1985, and CEO for Washington Public Power Supply System from 1980 to 1983.His government experience from 1961 to 1980includesvarious roles for the Atomic Energy Commission, the Energy Research and Development Administration, and theU.S. Department of Energy, includinghis last assignment as Deputy Assistant Secretary of Nuclear Reactor Programs.Mr. Ferguson also served on the Board of British Nuclear Fuels Inc.He was a founder of Columbia Trust Bank, where he served as a directorprior to its acquisition by AmericanWest Bank.Mr. Fergusonreceived his B.S. in Physics from Gonzaga University and attended the US Army Ordnance Guided Missile School, the Oak Ridge Schoolof Reactor Technology, and the Federal Executive Institute. Mr. Ferguson possesses a broad understanding of the Company through his previous experience as a member of the Board.He has extensive experience in both the government and public sectors, including the nuclear industry in which we operate.Mr. Ferguson’s business experience and acumen will provide valuable insight to the Company’s growth, particularly within the Company’s Nuclear Segment business. Jack Lahav Age: 62 Jack Lahav, a director since September 2001, is a private investor, specializing in launching and growing businesses. Mr. Lahav devotes much of his time to charitable activities, serving as president as well as board member of several charities.Previously, Mr. Lahav founded Remarkable Products Inc. and served as its president from 1980 to 1993.Mr. Lahav co-founded Lamar Signal Processing, Inc., a digital signal processing company, was president of Advanced Technologies, Inc., a robotics company, and director of Vocaltec Communications, Ltd., a publicly-traded telecom equipment provider.From 2001 to 2004, Mr. Lahav served as Chairman of Quigo Technologies, Inc., a private search-engine marketing company acquired by AOL in December 2007. Mr. Lahav currently serves as Chairman of Phoenix Audio Technologies, a private company that provides audio communication solutions for VoIP and other internet applications, and Doclix Inc, a privately-held internet marketing company. Having launched a number of successful businesses, Mr. Lahav has established a record of success in developing and growing a business. His “know how” enables him to provide important perspectives to the Board relating to a variety of business challenges.His commitment to charitable organizations provides a unique component of a well-rounded Board. 4 Honorable Joe R. Reeder Age:63 Mr. Reeder, a director since April 2003, served as the Shareholder-in-Charge of the Mid-Atlantic Region (1999-2008) for Greenberg Traurig LLP,one of the nation's largestlaw firms, with29 officesandover 1,800 attorneys worldwide.He is currently a shareholder in the law firm.His clientele includes sovereign nations, international corporations, and law firms throughout theU.S.As the 14th Undersecretary of the U.S. Army (1993-97), Mr. Reederalsoserved for three years as Chairman of the Panama Canal Commission's Board of Directors where he oversaw a multibillion-dollar infrastructure program.He serves on the boards of the National Defense Industry Association (NDIA) (and chairs NDIA’s Ethics Committee), the Armed Services YMCA,the USO, and many other private companies and charitable organizations. For seven years, he served in the role of successive appointments by Governors Mark Warner and Tim Kaine as Chairman of two Commonwealth of Virginia military boards.Mr. Reeder isalso a frequent television commentator onlegal and national security issues.Among other corporate positions, he has been a director since September 2005 for ELBIT Systems of America, LLC, a NASDAQ company that provides product and system solutions focusing on defense, homeland security, and commercial aviation. Mr. Reeder also was a member of the Corporate Advisory Board for ICX Technologies, a publicly traded company specializing in development and integration of advanced sensor technologies for homeland security and commercial applications, from April 2007 to July 2008.A graduate of West Point who served in the 82d Airborne Division following Ranger School,Mr. Reederearned his J.D. from the University of Texas and his L.L.M. from Georgetown University. Mr. Reeder has a distinguished career in providing solutions to complex problems involving substantial domestic and international concerns.He has demonstrated extensive knowledge and problem-solving background, particularly related to our Nuclear Segment, which skills enhance the Board’s ability to address challenging issues in the nuclear market. Larry M. Shelton Age: 57 Mr. Shelton, a director since July 2006, currently is the chief financial officer of S K Hart Management, LC, an investment holding company.He has held this position since 1999.Mr. Shelton has over 18 years of experience as financial executive officer for several waste management companies.He was Chief Financial Officer of Envirocare of Utah, Inc. (1995–1999), and Chief Financial Officer of USPCI, Inc. (1982–1987).Mr. Shelton has served on the Board of Directors of Subsurface Technologies, Inc., a privately-held company specializing in providing environmentally sound innovative solutions for water well rehabilitation and development, since July 1989, and Pony Express Land Development, Inc., a privately-held land development company, since December 2005.Mr. Shelton has a B.A. in accounting from the University of Oklahoma. With his years of accounting experience as Chief Financial Officer for various companies, including a number of waste management companies, Mr. Shelton combines extensive knowledge and understanding of accounting principles, financial reporting requirements, evaluating and overseeing financial reporting processes and business savvy. Dr. Charles E. Young Age: 79 Dr. Charles E. Young, a director since July 2003, was president of the University of Florida from November 1999 to January 2004 and chancellor of the University of California, Los Angeles (UCLA) for 29 years until his retirement in 1997.He also was the President of Qatar Foundation from 2004 to November 2005.In addition, from December 2009 to June 2010, he served as the Chief Executive Officer of the Los Angeles Museum of Contemporary Art.Dr. Young has chaired the Association of American Universities, and served on numerous commissions, including the American Council on Education, the National Association of State Universities and Land-Grant Colleges, and the Business-Higher Education Forum.Dr. Young has served on the Board of Directors of I-MARK, Inc., a privately held software and professional services company since 1997.He previously served on the Board of Directors of Intel Corp. and Nicholas-Applegate Growth Equity Fund, Inc., as well as Fiberspace, Inc., a privately-held company that designs and manufacturers stabilized laser products, Student Advantage, Inc., an integrated media and commerce company, and AAFL Enterprises, a sports development company.Dr. Young has a Ph.D. and M.A. in political science from UCLA and a B.A. from the University of California at Riverside. Having presided over two major universities with multi-billion budgets and myriad educational foundations, and as a board member for a publicly-held multi-billion dollar corporation, Dr. Young brings unique perspectives and extensive experience to our Board.His savvy in the process of policy making and long-term leadership development provides a valuable component of a well-rounded Board. 5 Mark A. Zwecker Age: 60 Mark Zwecker, a Director since the Company's inception in January 1991, assumed the position of Director of Finance in 2006 for Communications Security and Compliance Technologies, Inc., a software company developing security products for the mobile workforce, and also serves as an advisor to Plum Combustion, Inc., an engineering and manufacturing company developing high performance combustion technology.From 1997 to 2006, Mr. Zwecker served as president of ACI Technology, LLC, an IT services provider, and from 1986 to 1998, he served as vice president of finance and administration for American Combustion, Inc., a combustion technology solution provider.In 1983, with Dr. Centofanti, Mr. Zwecker co-founded a start-up, PPM, Inc., a hazardous waste management company. He remained with PPM, Inc. until its acquisition in 1985 by USPCI. Mr.Zwecker has a B.S. in Industrial and Systems Engineering from the Georgia Institute of Technology and an M.B.A. from Harvard University. As a director since our inception, Mr. Zwecker’s understanding of our business provides valuable insight to the Board.With years of experience in operations and finance for various companies, including a number of waste management companies, Mr. Zwecker combines extensive knowledge of accounting principles, financial reporting rules and regulations, the ability to evaluate financial results, and understanding of financial reporting processes. He has an extensive background in operating complex organizations. Mr. Zwecker’s experience and background positions him well to serve as a member of our Audit Committee. THE BOARD OF DIRECTORS RECOMMENDS THAT THE STOCKHOLDERS VOTE “FOR” THE ELECTION OF THE SEVEN NOMINEES AS THE COMPANY’S DIRECTORS. Board Independence The Board of Directors has determined that each of Messrs. Lahav, Reeder, Shelton, Young, and Zwecker is an “independent director” within the meaning of the applicable NASDAQ Stock Market, Inc. rules. Dr. Centofanti is not considered to be an “independent director” because he serves as a senior executive of the Company.The Board of Directors also does not consider Mr. Ferguson to be “independent” based on the transactions between Mr. Ferguson and us which are described under “Certain Relations and Related Transactions – Mr. Robert L. Ferguson”. Board Leadership Structure Dr. Louis Centofanti, the Company’s President and Chief Executive Officer, also holds the position of the Chairman of the Board.The Company believes such structure currently promotes the best interests of our stockholders. Dr. Centofanti’s extensive knowledge of the history of the Company, its customers, and his background in our complex and unique core Nuclear Segment, enables him to provide guidance to our Board with day to day and long-term strategic business recommendations and decisions which ultimately enhance shareholder value. Although the Company’s bylaws do not formally require the designation of a independent Lead Director when the positions of Chairman and Chief Executive Officer are held by the same person, Mr. Mark Zwecker was appointed by our Board of Directors and has served as the independent Lead Director since February 2010 to enhance the Board’s ability to fulfill its responsibilities independently in the best interests of the Company’s stockholders.The Lead Director’s role includes: · convening and chairing meetings of the non-employee directors as necessary from time to time and Board meetings in the absence of the Chairman of the Board; · acting as liaison between directors, committee chairs and management; · serving as information sources for directors and management; and · carrying out responsibilities as the Board may delegate from time to time. 6 Meetings and Committees of the Board of Directors During 2010, the Board of Directors held twelve meetings, which included eight telephonic meetings.No director attended fewer than 75% of the aggregate number of meetings held by the Board of Directors and the committees on which he served during 2010.The Company does not currently have a policy with respect to the attendance of its directors at annual meetings; however, the Company encourages each of its directors to attend whenever possible.All members of our Board of Directors attended our 2010 Annual Meetings of Stockholders.The Board of Directors has an Audit Committee, Compensation and Stock Option Committee, and a Corporate Governance and Nominating Committee. Audit Committee: The Audit Committee assists the Board of Directors in monitoring the integrity of the financial statements of the Company, the independent auditor’s qualifications and independence, the performance of the Company’s internal audit function and independent auditor, and the Company’s compliance with legal and regulatory requirements. In carrying out these purposes, the Audit Committee, among other things: · appoints, evaluates, and approves the compensation of the Company’s independent auditor; · pre-approves all auditing services and permitted non-audit services; · annually considers the qualifications and independence of the independent auditors; · reviews recommendations of independent auditors concerning the Company’s accounting principles, internal controls, and accounting procedures and practices; · reviews and approves the scope of the annual audit; · reviews and discusses with the independent auditors the audited financial statements; and · performs such other duties as set forth in the Audit Committee Charter. The Audit Committee was established in accordance with Section 3(a)(58)(A) of the Exchange Act, and is governed by an Audit Committee Charter.A copy of the Audit Committee Charter is available on our website at www.perma-fix.com.The Audit Committee has established procedures for the receipt, retention, and treatment of complaints received by the Company regarding accounting, internal accounting controls or auditing matters, and the confidential, anonymous submission of concerns by employees of the Company regarding accounting or auditing matters. The Audit Committee members during 2010 were Mark Zwecker (Chairperson), Jon Colin, and Larry Shelton. The Board of Directors has determined that each of the three members of the Audit Committee is an “audit committee financial expert” as defined by Item 407(d)(5)(ii) of Regulation S-K of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).The Audit Committee meets at least quarterly and at such additional times as necessary or advisable.The Audit Committee held four meetings during 2010. Compensation and Stock Option Committee: The Compensation and Stock Option Committee reviews and recommends to the Board of Directors the compensation and benefits of all of the Company’s officers and reviews general policy matters relating to compensation and benefits of the Company’s employees. The Committee also administers the Company’s stock option plans.The Compensation and Stock Option Committee does not have a charter.The members of the Compensation and Stock Option Committee during 2010 were Jack Lahav (Chairperson), Jon Colin, Joe Reeder, and Dr. Charles E. Young.The Compensation and Stock Option Committee held five meetings in 2010. Corporate Governance and Nominating Committee: The Corporate Governance and Nominating Committee recommends to the Board of Directors candidates to fill vacancies on the Board and the nominees for election as the directors at each annual meeting of stockholders.In making such recommendation, the Corporate Governance and Nominating Committee takes into account information provided to them from the candidate, as well as the Corporate Governance and Nominating Committee’s own knowledge and information obtained through inquiries to third parties to the extent the Corporate Governance and Nominating Committee deems appropriate.Although no formal criteria are established in evaluating a candidate for board recommendation, each candidate’s qualifications are reviewed to include: 7 · standards of integrity, personal ethics and value, commitment, and independence of thought and judgment; · ability to represent the interests of the Company’s shareholders; · ability to dedicate sufficient time, energy and attention to fulfill the requirements of the position; and · diversity of skills and experience with respect to accounting and finance, management and leadership, business acumen, vision and strategy, charitable causes, business operations, and industry knowledge. The Corporate Governance and Nominating Committee does not assign specific weight to any particular criteria and no particular criterion is necessarily applicable to all perspective nominees. The Corporate Governance and Nominating Committee does not have a formal policy for the consideration of diversity in identifying nominees for directors.However, the Company believes that the backgrounds and qualifications of the directors, considered as a group, should provide a significant composite mix of experience, knowledge, and abilities that will allow the Board to fulfill its responsibilities. Although there is no formal procedure for stockholders to recommend nominees for the Board of Directors, the Corporate Governance and Nominating Committee will consider such recommendations if received in writing, together with all of the information described below as to the person so recommended, 120 days in advance of the annual meeting of stockholders. The Committee will evaluate the qualification of the candidate using the same criteria as candidates identified by the Corporate Governance and Nominating Committee noted above, such as experience with other organizations, skills, diversity, integrity, judgment and independence, for consideration to the Board.Recommendations should be addressed to the Corporate Governance and Nominating Committee at the Company’s address and provide all information relating to such person that the stockholder desires to nominate that is required to be disclosed in solicitation of proxies for the election of such nominee, including the nominee’s written consent to serve as a director if so elected.If the Chairman of the Meeting determines that a person is not nominated in accordance with the nomination procedure, such nomination will be disregarded. Members of the Corporate Governance and Nominating Committee during 2010 were Dr. Charles E. Young (Chairperson), Jack Lahav, Joe Reeder, and Larry Shelton.The Corporate Governance and Nominating Committee meet at least quarterly and at such times as necessary or advisable and held four meetings in 2010.The Corporate Governance and Nominating Committee is governed by a Corporate Governance and Nominating Committee Charter, which is available on our website at www.perma-fix.com.All members of the Corporate Governance and Nominating Committee are "independent" as that term is defined by the current NASDAQ listing standards. Risk Oversight by Our Board The Board is responsible for understanding the risks Company faces, what steps management is taking to manage those risks and if the steps taken are effective in managing those risks. It is also important that the Board understands what level of risk is appropriate for the Company. While the Board of Directors has the ultimate oversight responsibility for the risk management process, certain committees play an integral part in fulfilling its oversight responsibilities in certain areas of risk.In particular, the Audit Committee focuses on financial and enterprise risk exposures, including internal controls. The Audit Committee reviews and discusses with management and internal audit our major financial risk exposures, including risks related to fraud, liquidity and regulatory compliance, our policies with respect to risk assessment and risk management, and the steps management has taken to monitor and control such exposures at least quarterly and whenever warranted. The Compensation and Stock Option Committee strives to create incentives that do not encourage excessive risk-taking beyond the Company’s ability to effectively identify and manage risk.To monitor such risks, the Board receives regular updates from management of higher risk activities that we face, such as our closure policies and status of our pending litigation.Each of our directors has access to our Chief Financial Officer and any other members of our management to discuss and monitor potential risks. Code of Ethics We have adopted a Code of Ethics that applies to all our executive officers, including our principal executive officer, principal financial officer, and controller.Our Code of Ethics is available on our website at www.perma-fix.com.If any amendments are made to the Code of Ethics or any grants of waivers are made to any provision of the Code of Ethics to any of our executive officers, we will promptly disclose the amendment or waiver and nature of such amendment of waiver on our website. 8 Compensation of Directors Directors who are employees receive no additional compensation for serving on the Board of Directors or its committees. In 2010, we provided the following annual compensation to directors who are not employees: · on the date of our 2010 Annual Meeting, each of our continuing non-employee directors was awarded options to purchase 12,000 shares of our Common Stock.The grant date fair value of each option award received by our non-employee directors was $1.12 per share, as determined pursuant to Accounting Standards Codification (“ASC”) 718, “Compensation – Stock Compensation”; · a monthly director fee of $2,167; · an additional monthly fee of $1,833 to our Audit Committee Chair; and · a fee of $1,000 for each board meeting attendance and a $500 fee for each telephonic conference call attendance. Each director may elect to have 65% or 100% of such fees payable in Common Stock under the 2003 Outside Director Plan, with the remaining payable in cash.The terms of the 2003 Outside Directors Plan are further described below under “2003 Outside Directors Plan”. The table below summarizes the director compensation expenses recognized by the Company for the year ended December 31, 2010. Director Compensation Name Fees Earned or PaidIn Cash Stock Awards Option Awards Non-Equity Incentive Plan Compensation Change in Pension Value and Nonqualified Deferred Compensation Earnings All Other Compensation Total ($) (1) ($) (2) ($) (3) Dr. Louis F. Centofanti (4) — Mark A. Zwecker — — — Jon Colin — Robert L. Ferguson (5) — Jack Lahav — Joe R. Reeder — — — Charles E. Young — — — Larry M. Shelton — — — Under the 2003 Outside Directors Plan, each director elects to receive 65% or 100% of the director’s fees in shares of our Common Stock.The amounts set forth above represent the portion of the director’s fees paid in cash and excludes the value of the director’s fee elected to be paid in Common Stock under the 2003 Outside Director Plan, which value is included under “Stock Awards”. The number of shares of Common Stock comprising stock awards granted under the 2003 Outside Directors Plan is calculated based on 75% of the closing market value of the Common Stock as reported on the NASDAQ on the business day immediately preceding the date that the quarterly fee is due.Such shares are fully vested on the date of grant.The value of the stock award is based on the market value of our Common Stock at each quarter end times the number of shares issuable under the award.The amount shown is the fair value of the Common Stock on the date of the award. Options granted under the Company’s 2003 Outside Director Plan resulting from re-election to the Board of Directors on September 29, 2010.Options are for a 10 year period with an exercise price of $1.68 per share and are fully vested in six months from grant date.The value of the option award for each outside director is calculated based on the fair value of the option per share ($1.12) on the date of grant times the number of options granted, which was 12,000, pursuant to ASC 718, “Compensation – Stock Compensation”. Dr. Centofanti, our Chief Executive Officer, does not receive additional compensation for his service as a director. Resigned as a member of our Board of Directors effective February 27, 2010.This amount does not include consulting fees paid to Mr. Ferguson pursuant to a consulting agreement with us, dated March 2010.See “Certain Relationships and Related Transactions – Mr. Robert L. Ferguson”. Mr. Ferguson is a director nominee for the 2011 Annual Meetings of Stockholders. 9 2003 Outside Directors Plan We believe that it is important for our directors to have a personal interest in our success and growth and for their interests to be aligned with those of our stockholders.Therefore, under our 2003 Outside Directors Stock Plan (“2003 Directors Plan”), each outside director is granted a 10-year option to purchase up to 30,000 shares of Common Stock on the date such director is initially elected to the Board of Directors, and receives on each re-election date an option to purchase up to an additional 12,000 shares of Common Stock, with the exercise price being the fair market value of the Common Stock preceding the option grant date.No option granted under the 2003 Directors Plan is exercisable until after the expiration of six months from the date the option is granted and no option shall be exercisable after the expiration of ten years from the date the option is granted.Options to purchase 666,000 shares of Common Stock were granted and are outstanding under the 2003 Directors Plan, of which 594,000 were vested as of December 31, 2010. As a member of the Board of Directors, each director elects to receive either 65% or 100% of the director's fee in shares of our Common Stock based on 75% of the fair market value of the Common Stock determined on the business day immediately preceding the date that the quarterly fee is due.The balance of each director’s fee, if any, is payable in cash. In 2010, the fees earned by our outside directors totaled approximately $288,000.Reimbursements of expenses for attending meetings of the Board are paid in cash at the time of the applicable Board meeting.As a management director, Dr. Centofanti is not eligible to participate in the 2003 Directors Plan. Although Dr. Centofanti is not compensated for his services provided as a director, Dr. Centofanti is compensated for his services rendered as an officer of the Company.See “EXECUTIVE COMPENSATION — Summary Compensation Table.” As of the date of this Proxy Statement, we have issued 900,744 shares of our Common Stock in payment of director fees since the inception of the 2003 Directors Plan. In the event of a “change of control” (as defined in the 2003 Outside Directors Stock Plan), each outstanding stock option and stock award shall immediately become exercisable in full notwithstanding the vesting or exercise provisions contained in the stock option agreement. Communications with the Board The Company’s Board of Directors believes that it is important for the Company to have a process that enables stockholders to send communications to the Board. Accordingly, stockholders who wish to communicate with the Board of Directors or a particular director may do so by sending a letter to the Secretary of the Corporation, at 8302 Dunwoody Place, Suite 250, Atlanta, Georgia 30350. The mailing envelope must clearly indicate that the enclosed letter is a “Stockholder-Board Communication” or “Stockholder-Director Communication.” All such letters must identify the author as a stockholder and clearly state whether the intended recipients are all members of the Board of Directors or only certain specified individual directors. The Secretary of the Corporation will make copies of all such letters and circulate them to the appropriate director or directors. Compensation Committee Interlocks and Insider Participation During 2010, the Compensation and Stock Option Committee for our Board of Directors was composed of Jack Lahav (Chairperson), Jon Colin, Joe Reeder, and Dr. Charles E. Young.None of the members of the Compensation and Stock Option Committee has been an officer or employee of the Company or has had any related party transaction with the Company requiring disclosure under the SEC regulations in 2010. Family Relationships There are no family relationships between any of the Company’s existing directors, executive officers, or persons nominated or chosen to become a director or executive officer.Dr. Centofanti is the only director who is the Company’s employee. Certain Relationships and Related Transactions Our Audit Committee Charter provides for the review of any related party transactions, other than transactions involving an employment relationship with the Company, which are reviewed by the Compensation and Stock Option Committee. Although we do not have written policies for the review of related party transactions, the Audit Committee reviews transactions between the Company and its directors, executive officers, and their respective immediate family members. In approving or rejecting a proposed transaction, the Audit Committee takes into account, among other factors it deems appropriate: (1) the extent of the related person’s interest in the transaction; (2) whether the transaction is on terms generally available to an unaffiliated third-party under the same or similar circumstances; (3) the cost and benefit to the Company; (4) the impact or potential impact on a director’s independence in the event the related party is a director, an immediate family member of a director or an entity in which a director is a partner, stockholder or executive officer; (5) the availability of other sources for comparable products or services; (5) the terms of the transaction; and (6) the risks to the Company.Related party transactions are reviewed by the Audit Committee prior to the consummation of the transaction.With respect to a related party transaction arising between Audit Committee meetings, the Chief Financial Officer may present it to the Audit Committee Chairman, who will review and may approve the related party transaction subject to ratification by the Audit Committee at the next scheduled meeting. Our Audit Committee shall approve only those transactions that, in light of known circumstances are not inconsistent with the Company’s best interest. 10 Lawrence Properties LLC During March 2011, we entered into a new lease with Lawrence Properties LLC, a company jointly owned by Robert Schreiber, Jr., the President of Schreiber, Yonley and Associates, and Mr. Schreiber’s spouse.Mr. Schreiber is a member of our executive management team.The new lease is for a term of five years starting June 1, 2011.The new lease replaces the prior five- year lease with Lawrence Properties LLC, which expired on June 1, 2011.Under the new lease, we pay monthly rent of approximately $11,400, which we believe is lower than costs charged by unrelated third party landlords.Additional rent will be assessed for any increases over the new lease commencement year for property taxes or assessments and property and casualty insurance premiums. Mr. David Centofanti Mr. David Centofanti serves as our Director of Information Services.For such services, he received total compensation in 2010 of approximately $185,000. Mr. David Centofanti is the son of our Chief Executive Officer and Chairman of our Board, Dr. Louis F. Centofanti.We believe the compensation received by Mr. Centofanti for his technical expertise which he provides to the Company is competitive and comparable to compensation we would have to pay to an unaffiliated third party with the same technical expertise. Mr. Robert L. Ferguson On June 13, 2007, we acquired Nuvotec (n/k/a Perma-Fix Northwest, Inc. or “PFNW”) and Nuvotec's wholly owned subsidiary, PEcoS (n/k/a Perma-Fix Northwest Richland, Inc. or “PFNWR”), pursuant to the terms of the Merger Agreement, as amended, between us, Nuvotec, PEcoS, and our wholly owned subsidiary.At the time of the acquisition, Robert L. Ferguson was the Chairman, Chief Executive Officer, and individually or through entities controlled by him, the owner of approximately 21.29% of Nuvotec’s outstanding common stock. In connection with the acquisition, Mr. Ferguson was nominated to serve as a Director and subsequently was elected as a director at our Annual Meeting of Stockholders.Mr. Ferguson served as a director until his resignation in February 2010.Mr. Ferguson has been recommended by the Corporate Governance and Nominating Committee and the Board of Directors has nominated Mr. Ferguson to stand for election as a Director at our 2011 Annual Meeting of Stockholders. Pursuant to the terms of the Merger Agreement, as consideration for the acquisition of PFNW and PFNWR by the Company, Mr. Ferguson (or entities controlled by him): (a) receiveda total of $224,560 cash and 192,783 shares of our Common Stock in July 2007; and (b) is entitled to receive 21.29% of an aggregate earn-out amount of $4,552,000, based on the annual revenues of our Nuclear over the four year period ended on June 30, 2011. The aggregate earn-out amount has been paid and will be paid as follows: (i) an aggregate $1,734,000 in earn-out amount has been paid in cash; (ii) we issued a promissory note, dated September 28, 2010, in the principle amount of $1,322,000, which provides for 36 equal monthly payments of $40,000, consisting of interest (annual interest rate of 6%) and principal, starting October 15, 2010; and (iii) $840,000 remains to be paid by October 2011, subject to any indemnification obligations (as defined by the Merger Agreement) which may be payable to the Company by the former shareholders of Nuvotec (“Offset Amount”). Pursuant to the Merger Agreement, the aggregate amount of any Offset Amount may total up to $1,000,000, except an Offset Amount is unlimited as to indemnification relating to liabilities for taxes, misrepresentation or inaccuracies with respect to the capitalization of Nuvotec or PEcoS or for willful or reckless misrepresentation of any representation, warranty or covenant. The total $3,056,000 in earn-out amount paid to date or to be paid pursuant to the promissory note excludes approximately $656,000 in Offset Amount; 11 Mr. Ferguson has agreed to acquire from Mr. William Lampson one-half of a Warrant (the “Lampson Warrant”) for the purchase up to 135,000 of the Company’s Common Stock at $1.50 per share.We originally issued the Lampson Warrant to Mr. Lampson as consideration for a loan in the principal amount of $3,000,000 on May 8, 2009 from Mr. Lampson and Mr. Diehl Rettig. The terms of the loan were amended on April 18, 2011, to provide that the remaining principal balance of $990,000 is payable in 12 monthly principal payments plus accrued interest starting May 8, 2011.In connection with the loan amendment, the expiration date of the Lampson Warrant was extended one year to May 8, 2012.Upon the acquisition of one-half of the Lampson Warrant, Mr. Ferguson and Mr. Lampson will each hold a Warrant for the purchase of up to 67,500 shares of Common Stock at $1.50 per share and with an expiration date of May 8, 2012. Effective March 1, 2010, we entered into a consulting agreement with Mr. Ferguson, pursuant to which Mr. Ferguson provides consulting services to us for a monthly fee of $4,000.We have agreed with Mr. Ferguson to terminate the consulting agreement on or before the Annual Meeting. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act, and the regulations promulgated thereunder require our executive officers and directors and beneficial owners of more than 10% of our Common Stock to file reports of ownership and changes of ownership of our Common Stock with the SEC, and to furnish us with copies of all such reports.Based solely on a review of the copies of such reports furnished to us and written information provided to us, we believe that during 2010 none of our executive officers, directors, or beneficial owners of more than 10% of our Common Stock failed to timely file reports under Section 16(a). Audit Committee Report The Audit Committee is responsible for providing independent objective oversight of the Company’s accounting functions and internal controls.In accordance with rules adopted by the Commission, the Audit Committee of the Company states that: · The Audit Committee has reviewed and discussed with management the Company’s audited financial statements for the fiscal year ended December 31, 2010. · The Audit Committee has discussed with BDO USA, LLP, the Company’s independent registered public accounting firm, the matters required to be discussed by Statement on Auditing Standards No. 61 (“Communications with Audit Committees”), as modified or supplemented. · The Audit Committee has received the written disclosures and the letter from BDO USA, LLP, required by Public Company Accounting Oversight Board (“PCAOB”) Rule 3526, “Communication with Audit Committees Concerning Independence”, as modified or supplemented, and has discussed with BDO USA, LLP, the independent registered public accounting firm’s independence. In connection with the Audit Committee’s discussion with BDO USA, LLP, as described above, the Audit Committee discussed and considered the nature and scope of the non-audit services performed by BDO USA, LLP for the year ended December 31, 2010, and determined that the audit and non-audit services provided by BDO USA, LLP were compatible with maintaining the independence of BDO USA, LLP. Based upon the review and discussions referred to above, the Audit Committee recommended to the Board of Directors that the Company’s audited financial statements be included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010, for filing with the SEC.The Audit Committee also appointed BDO USA, LLP as the Company’s independent registered public accounting firm for 2011. 12 This report is submitted on behalf of the members of the Audit Committee: Mark Zwecker (Chairperson) Jon Colin Larry Shelton The Report of the Audit Committee shall not be deemed to be “soliciting material” or to be “filed” with the SEC, nor shall it be incorporated by any general statement incorporating by reference this Proxy Statement into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that the Company specifically incorporates this information by reference and shall not otherwise be deemed filed under such Acts. EXECUTIVE OFFICERS The following table sets forth, as of the date hereof, information concerning our executive officers : NAME AGE POSITION Dr. Louis F. Centofanti 67 Chairman of the Board, President and Chief Executive Officer Mr. Ben Naccarato 48 Chief Financial Officer, Vice President, and Secretary Mr. James A. Blankenhorn 46 Chief Operating Officer, Vice President Mr. Robert Schreiber, Jr. 60 President of Schreiber, Yonley & Associates (“SYA”), a subsidiary of the Company, and Principal Engineer Dr. Louis F. Centofanti See “Election of Directors” for further information on Dr. Centofanti. Mr. Ben Naccarato Mr. Naccarato has served as the Chief Financial Officer since February 26, 2009.Mr. Naccarato was appointed on October 24, 2008 by the Company’s Board of Directors as the Interim Chief Financial Officer, effective November 1, 2008.Mr. Naccarato joined the Company in September 2004 and served as Vice President, Finance of the Company’s Industrial Segment until May 2006, when he was named Vice President, Corporate Controller/Treasurer.Prior to joining the Company in September 2004, Mr. Naccarato was the Chief Financial Officer of Culp Petroleum Company, Inc., a privately held company in the fuel distribution and used waste oil industry from December 2002 to September 2004.Mr. Naccarato is a graduate of University of Toronto having received a Bachelor of Commerce and Finance Degree and is a Certified Management Accountant. Mr. James A. Blankenhorn Mr. Blankenhorn was appointed by the Company’s Board of Directors on February 18, 2011 as the Company’s Chief Operating Officer.Mr. Blankenhorn’s employment with the Company became effective on June 1, 2011.Mr. Blankenhorn has 24 years experience in the nuclear industry supporting U. S. Department of Defense programs, and the Department of Energy’s Environmental Management and National Nuclear Security Administration programs.Prior to joining Perma-Fix, Mr. Blankenhorn served in a variety of senior management positions at URS Corporation, a publicly traded Company which provides engineering, construction, and technical services for public agencies and private sectors. Most recently, he served as the deputy project manager for the West Valley Environmental Services, LLC, in western New York where he directed a staff of 360 in the deactivation, decommissioning and clean up of facilities at West Valley.From 2008 to early 2010, Mr. Blankenhorn was program director with Los Alamos National Security, LLC, responsible for the Waste Disposition Project at the Los Alamos National Laboratory where he supervised 440 people and was responsible for improving performance and achieving cost savings while developing a long term strategy for legacy wastes.Mr. Blankenhorn spent 18 years at the Westinghouse Savannah River Company. Since 1986, Mr. Blankenhorn has been an officer (recently promoted to a Colonel) in the U.S. Army and Army Reserve serving in leadership positions within the U.S. Army Nuclear, Biological, Chemical and Radiological program.Mr. Blankenhorn holds a Master of Strategic Studies from the U.S. Army War College, a Master of Science degree – Environmental/Hazardous Waste Management from National Technology University, and a Bachelor of Science degree – Chemistry from the Florida Institute of Technology. Mr. Robert Schreiber, Jr. Mr. Schreiber has served as President of SYA since the Company acquired the environmental engineering firm in 1992. Mr. Schreiber co-founded the predecessor of SYA, Lafser & Schreiber in 1985, and held several executive roles in the firm until our acquisition of SYA.From 1978 to 1985, Mr. Schreiber was the Director of Air programs and all environmental programs for the Missouri Department of Natural Resources. Mr. Schreiber provides technical expertise in wide range of areas including the cement industry, environmental regulations and air pollution control.Mr. Schreiber has a B.S. in Chemical Engineering from the University of Missouri – Columbia. 13 EXECUTIVE COMPENSATION Compensation Discussion and Analysis Our long-term success depends on our ability to efficiently operate our facilities, evaluate strategic acquisitions within our Nuclear Segment, and to continue to research and develop innovative technologies in the treatment of nuclear waste, mixed waste, and industrial waste.To achieve these goals, it is important that we be able to attract, motivate, and retain highly talented individuals who are committed to our values and goals. The Compensation and Stock Option Committee (for purposes of this analysis, the “Compensation Committee”) of the Board has responsibility for establishing, implementing and continually monitoring adherence with our compensation philosophy. The Compensation Committee ensures that the total compensation paid to the named executive officers (“NEOs”) is fair, reasonable and competitive.Generally, the types of compensation and benefits provided to the NEOs are similar to those provided to other executive officers at similar sized companies and industries. Compensation Philosophy and Objectives The Compensation Committee bases its executive compensation program on our performance objectives.The Compensation Committee evaluates both executive performance and compensation to ensure that we maintain our ability to attract superior employees in key positions and to remain competitive relative to the compensation paid to similarly situated executives of our peer companies. The Compensation Committee believes executive compensation packages provided to our executives, including the NEOs, should include both cash and equity-based compensation that provide rewards for performance. The Compensation Committee bases it executive compensation program on the following philosophy: · Compensation should be based on the level of job responsibility, executive performance, and company performance. · Executive officers’ pay should be more closely linked to company performance than that of other employees because the executive officers have a greater ability to affect our results. · Compensation should be competitive with compensation offered by other companies (subject to size and revenues) that compete with us for talented individuals. · Compensation should reward performance. · Compensation should motivate executives to achieve our strategic and operational goals. Employment Agreements; Potential Payments The Company entered into employment agreement during May 2009 with Dr. Louis F. Centofanti, Chief Executive Officer (“CEO”) (the “CEO Agreement”) and Ben Naccarato, Chief Financial Officer (“CFO”) (the “CFO Agreement”) (together, the “Employment Agreements”). Pursuant to the Employment Agreements, (a) Dr. Centofanti is entitled to receive an annual base salary of $253,094 as the Company’s CEO and President, and (b) Mr. Naccarato is entitled to receive an annual base salary of $200,000 as the Company’s CFO.Each base salary is subject to adjustment annually.In addition, each such executive officer is entitled to participate in the Company's benefits plans and to any performance compensation payable under the Executive Management Incentive Plan (“MIP”) (see “2010 MIP” and “2011 MIP” below) in effect for each fiscal year as adopted by the Company’s Compensation Committee or Board of Directors. The CEO Agreement and the CFO Agreement are each effective for three years, unless earlier terminated by us with or without “cause” (as defined below) or by the executive officer for “good reason” (as defined below) or any other reason.If the executive officer’s employment is terminated due to death, disability or for cause, the Company will pay to the executive officer or to his estate a lump sum equal to the sum of any unpaid base salary through the date of termination and any benefits due to the executive officer under any employee benefit plan, excluding any severance program or policy (the “Accrued Amounts”). 14 “Cause” as noted above is generally defined in each of the Employment Agreements as follows: · the ultimate conviction (after all appeals have been decided) of the executive by a court of competent jurisdiction, or a plea of nolo contendrere or a plea of guilty by the executive, to a felony involving a moral practice or act; · willful or gross misconduct or gross neglect of duties by the executive, which is injurious to the Company.Failure of the executive to perform his duties due to disability shall not be considered gross misconduct or gross neglect of duties; · act of fraud or embezzlement against the Company; and · willful breach of any material provision of the employment agreement. “Good reason” as noted above is generally defined in each of the Employment Agreements as follow: · assignment to the executive of duties inconsistent with his responsibilities as they existed during the 90-day period preceding the date of the employment agreement, including status, office, title, and reporting requirement; · any other action by the Company which results in a reduction in (i) the compensation payable to the executive, or (ii) the executive’s position, authority, duties, or other responsibilities without the executive’s prior approval; · the relocation of the executive from his base location on the date of the employment agreement, excluding travel required in order to perform the executive’s job responsibilities; · any purported termination by the Company of the executive’s employment otherwise than as permitted by the agreement; and · any material breach by the Company of any provision of the employment agreement, except that an insubstantial or inadvertent breach by the Company which is promptly remedied by the Company after receipt of notice by the executive is not considered a material breach. If the executive officer terminates his employment for “good reason” or the Company terminates the executive’s employment without cause, the Company will pay the executive officer a sum equal to the total Accrued Amounts, plus one year of full base salary.If the executive terminates his employment for a reason other than for good reason, the Company will pay to the executive the amount equal to the Accrued Amounts. If there is a “Change in Control” (as defined below), all outstanding stock options to purchase Common Stock held by the executive officer will immediately become vested and exercisable in full. The following table sets forth the potential (estimated) payments and benefits to which Dr. Centofanti and Mr. Naccarato would be entitled upon termination of employment or following a Change in Control of the Company, as specified under each employment agreement with the Company, assuming each circumstance described below occurred on December 31, 2010, the last day of our fiscal year. 15 Name and Principal Position Potential Payment/Benefit Disability, Death, or For Cause Termination by Executive for Good Reason or by Company Without Cause Change in Control of the Company Dr. Louis Centofanti Chairman of the Board, President and Chief Executive Officer Severance $
